Citation Nr: 0432125	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate schedular ratings for bilateral 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957 and June 1958 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office.  In 
that decision the RO granted entitlement to service 
connection for bilateral tinnitus with a ten percent 
disability rating.  The veteran perfected an appeal for 
entitlement to separate disability ratings for bilateral 
tinnitus.


FINDING OF FACT

The veteran currently experiences recurrent bilateral 
tinnitus.


CONCLUSION OF LAW

Entitlement to separate schedular 10 percent disability 
ratings for service-connected tinnitus is not shown as a 
matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case, through his representative, seeks 
separate 10 percent disability ratings for tinnitus because 
he experiences tinnitus in both ears.

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

The duty to notify and duty to assist provisions of the VCAA 
are potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim was raised after enactment of the VCAA.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has held, however, that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
duty to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In the instant case, the facts are not in dispute; it is 
acknowledged that the veteran experiences bilateral tinnitus.  
Resolution of the instant appeal depends instead on 
interpreting the regulations found in the VA Schedule for 
Rating Disabilities (hereinafter, "Rating Schedule") that 
pertain to the assignment of separate ratings for bilateral 
tinnitus.  In this regard, the Board notes that the medical 
evidence of record indicates that, on VA audiology 
examination in April 2002, the veteran complained of 
longstanding intermittent bilateral tinnitus.  As will be 
shown below, although the Board acknowledges the veteran's 
subjective complaints of bilateral tinnitus, the presence of 
bilateral tinnitus does not change the outcome of this 
appeal.  Therefore, VA has no further duty to notify the 
veteran of the evidence needed to substantiate his claim or 
to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).


Analysis

The veteran and his service representative essentially 
contend on appeal that, because the medical evidence includes 
a subjective complaint of bilateral tinnitus noted on VA 
audiology examination, he is entitled to separate 10 percent 
disability ratings for tinnitus in each ear.  The medical 
evidence shows that the veteran suffers from bilateral 
tinnitus.  In a June 2002 rating decision, the RO granted 
service connection for tinnitus, and assigned a 10 percent 
rating for the disorder pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260.

As an initial matter, the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 percent evaluation could be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
In Kuzma, 341 F.3d at 1328-29, the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit") overruled the Court's holding in Karnas to the 
extent that Karnas allowed the retroactive application of a 
statute or regulation, where the statute or regulation did 
not expressly provide for retroactive application.  See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Nevertheless, the changes to Diagnostic Code 6260 effective 
in June 2003 did not provide for retroactive application.  
See VA Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  Therefore, the 
veteran is entitled at least to application of the former 
Diagnostic Code 6260 for the two years of eligibility prior 
to June 2003.  See Smith (Ellis) v. Principi, 17 Vet. App. 
168 (2003) (although the change to the regulation prohibits 
the assignment of separate ratings for tinnitus effective in 
June 2003, the Board must analyze the applicability of 
separate ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus in each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03.  In this 
regard, the Board notes that it is bound by the precedential 
opinions issued by VA's General Counsel.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000); 38 C.F.R. § 19.5 (2003).

Here, the veteran's service representative essentially 
asserts that pursuant to 38 C.F.R. § 4.25, separate ratings 
are warranted for tinnitus in each ear.  Specifically, they 
argue that because the Secretary expressly provided separate 
ratings for complete loss of one auricle and complete loss of 
both auricles under 38 C.F.R. § 4.87, Diagnostic Code 6207, 
it is not clear that 38 C.F.R. § 4.87, Diagnostic Code 6260 
(tinnitus) is limited to one rating (at least prior to June 
2003).  Therefore, they contend that the ambiguity in 
Diagnostic Code 6260 should be resolved in the veteran's 
favor and separate 10 percent ratings should be assigned for 
bilateral tinnitus in each ear.  

The Board notes that in Wanner v. Principi, 17 Vet. App. 4 
(2003) (reversed in part on other grounds, 370 F.3d 1124 
(Fed.Cir. 2004)), the Court held that 38 C.F.R. § 4.25 was a 
potentially applicable regulation and should be considered by 
the Board when determining whether separate ratings for 
tinnitus are warranted.  Section 4.25(b) states that, except 
as otherwise provided in the Rating Schedule, the 
disabilities arising from a single disease entity (e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc.) are to be rated separately, as are all other disabling 
conditions, if any.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); 38 C.F.R. § 4.25(b) (2003).  Therefore, the 
fundamental question in the instant appeal is whether 
bilateral tinnitus constitutes two separate disabilities that 
are eligible for separate ratings under the Rating Schedule.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms.  The evaluation of the same "disability" 
or the same "manifestations" of a single disability under 
various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2003); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In 
VAOPGCPREC 2-03, the General Counsel noted that tinnitus is 
the perception of sound in the absence of any external 
stimulus.  See VAOPGCPREC 2-03 (citing The Merck Manual 665 
(17th ed. 1999)).  

VA also discussed the nature of tinnitus in the proposed 
amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See VA Schedule for Rating Disabilities: Evaluation of 
Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

See VA Schedule for Rating Disabilities: Evaluation of 
Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  The medical 
treatise evidence documented in the Federal Register 
demonstrates that tinnitus is a single disease entity 
manifested in a single disability, regardless of whether it 
is perceived as being in one ear, both ears, or in the head.  
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for bilateral 
tinnitus in the right and left ear is not appropriate.  As a 
result, the Board concludes that 38 C.F.R. § 4.25(b) does not 
provide a basis for assigning separate ratings for bilateral 
tinnitus.

This finding is supported by the regulatory scheme that forms 
the basis for evaluating the severity of a service-connected 
disability.  In this regard, the Board observes that 
disability ratings are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  The basis of disability evaluations is the 
ability to function under the ordinary conditions of daily 
life, including employment.  Regardless of the location of 
the disability, disability evaluations are based upon lack of 
usefulness of these body parts or systems.  38 C.F.R. § 4.10 
(2003).

In determining the appropriate rating for bilateral tinnitus, 
diagnostic codes pertaining to the auditory system specify 
the situations in which separate ratings are applicable 
depending on unilateral or bilateral manifestations.  For 
example, the rating for hearing loss depends on whether the 
hearing loss is in one ear or both ears.  In addition, 
Diagnostic Code 6207 provides a 30 percent rating for the 
complete loss of one auricle and a 50 percent rating for the 
complete loss of both auricles.  None of the remaining 
Diagnostic Codes pertaining to the auditory system provide 
for unilateral versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The veteran's service representative 
relies on this canon of construction for the proposition that 
the applicable regulation must be interpreted to allow for 
two separate and distinct ratings for bilateral tinnitus in 
each ear.

Prior to the June 2003 amendment, 38 C.F.R. § 4.87, 
Diagnostic Code 6260, did not expressly indicate whether each 
ear was to be rated separately in the case of bilateral 
tinnitus.  However, the Supreme Court also held in Brown that 
"[a]mbiguity is a creature not of definitional possibilities 
but of statutory context."  Brown, 513 U.S. at 118 
(citations omitted).  By reading the rating criteria for 
Diagnostic Code 6260 in the context of the remaining 
provisions concerning the auditory system found in the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  Diagnostic Code 6260 does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other Diagnostic Codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement.  Because some of the 
Diagnostic Codes pertaining to the auditory system 
distinguish between unilateral and bilateral involvement, it 
is apparent from a plain reading of the regulations for 
rating disabilities of the auditory system that the omission 
of the distinguishing language from Diagnostic Code 6260 was 
intentional.  This interpretation of Diagnostic Code 6260 is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; whether unilateral 
or bilateral, tinnitus constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining Diagnostic Codes pertaining to disabilities of 
the auditory system, it indicates clearly that a 10 percent 
rating applies to recurrent tinnitus regardless of whether 
the involvement is unilateral or bilateral.  For these 
reasons, the Board finds that the arguments of the veteran's 
representative are without merit, and the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).

ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



